465 F.2d 381
Rudy Cruz CUMPIAN, Petitioner-Appellant,v.Walter E. CRAVEN, Respondent-Appellee.
No. 71-3035.
United States Court of Appeals,
Ninth Circuit.
Aug. 24, 1972.

Alvin S. Michaelson (argued), Los Angeles, Cal., for petitioner-appellant.
Samuel E. Spital, Deputy Atty. Gen.  (argued), Robert F. Katz, Deputy Atty. Gen., Doris H. Maier, Asst. Atty. Gen., Herbert L. Ashby, Chief Asst. Atty. Gen., Evelle J. Younger, Atty. Gen., Los Angeles, Cal., for respondent-appellee.
Before MERRILL and KOELSCH, Circuit Judges, and PLUMMER, District Judge.*
PER CURIAM:


1
Upon the factual findings of the District Court following full evidentiary hearing, Gairson v. Cupp, 415 F.2d 352 (9th Cir. 1969), does not apply.


2
As to appellant's contention that he was denied effective assistance of counsel since his attorney did not advise him of his right to appeal in forma pauperis and of the procedure to be followed in exercising this right, we agree with the District Court that he has not exhausted his state remedies in this respect.


3
Affirmed.



*
 Honorable Raymond E. Plummer, Chief United States District Judge for the District of Alaska, sitting by designation